DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatera teaches (US2014/0070432).
Regarding claim 1, Tatera teaches a beverage vessel (Fig. 3 or the other Figs that disclose the vessel with a valve) comprising: a beverage vessel end (20) that seals a live beverage (Fig. 3 where the container is used to hold a live beverage) within an interior of the beverage vessel; a pressure actuated pressure relief valve (70, Fig. 10, or Fig. 11) disposed in the beverage vessel end, the pressure actuated pressure relief valve in fluidic communication with an exterior and the interior of the beverage vessel (Fig. 3), the pressure actuated pressure relief valve comprising: a biasing member (74) that biases the pressure actuated pressure relief valve to a valve closed position (Fig. 3) and actuates, in response to pressure of a volume of gas produced by the live beverage (paragraph 0032), to drive movement of the pressure actuated pressure relief valve to a valve open position in which the volume of gas can travel to the exterior of the beverage vessel (paragraph 0041).
Regarding claim 2, wherein a portion of the pressure actuated pressure relief valve is configured to be disposed within the interior of the beverage vessel (Fig. 3 where the value penetrates the outer surface of the vessel).
Regarding claim 3, wherein the biasing member is configured to be disposed within the interior of the beverage vessel (Fig. 3 where the value penetrates the outer surface of the vessel).
Regarding claim 4, wherein the biasing member includes a standoff (76) configured to bear against a side of the beverage vessel end (Fig. 3).
Regarding claim 5, further comprising a valve head (Fig. 3 at 72) that is coupled to a portion of the pressure actuated relief valve.
Regarding claim 6, wherein the biasing member is coupled the valve head (Fig. 3), and biases the valve head to the valve closed position (Fig. 3) and actuates, in response to the pressure of the volume of gas produced by the live beverage, to drive movement of the valve head to the valve open position.
Regarding claim 7, wherein the valve head (72), when in the valve closed position, compresses a sealing element (76) disposed between the valve head and the biasing member. 
Regarding claim 8, wherein the pressure actuated pressure relief valve further includes a tamper feature (where the tamper feature is the head 72 in the opened position, this indicates the valve has been tampered with).
Regarding claim 9, wherein the pressure actuated pressure relief valve further includes a valve cap (72).
Regarding claim 10, wherein the valve cap further includes a tamper feature (where the tamper feature is the head 72 in the opened position, this indicates the valve has been tampered with).
Regarding claim 11, Tatera teaches a beverage vessel (Fig. 3) comprising: a body (13); and pressure actuated pressure relief valve (70) disposed in the body of the beverage vessel (where the valve penetrates the outer surface of the vessel) and the pressure actuated pressure relief valve is in fluidic communication with an interior and an exterior of the beverage vessel (Fig. 3), the pressure actuated pressure relief valve comprising: a biasing member (74) that biases the pressure actuated pressure relief valve to provide a seal (via member 76) between the interior and exterior of the beverage vessel.
Regarding claim 12, wherein the beverage vessel contains a live beverage (where the container is intended to be used with a live beverage).

Regarding claim 13, wherein the body of the beverage vessel is a beverage vessel end (20).
Regarding claim 14, wherein the biasing member is configured to actuate (74), in response to a pressure of a volume of gas produced by the live beverage, to drive movement of the pressure actuated pressure relief valve assembly (Fig. 3) to deform the seal.
Regarding claim 15, wherein the pressure actuated pressure relief valve includes a valve head (72) configured to be driven by the actuation of the biasing member (74).
Regarding claim 16, wherein the valve head includes an elongated member (lower sidewall of 72) configured to be received by a corresponding portion of the pressure actuated pressure relief valve (Fig. 3).
Regarding claim 17, wherein the biasing member (74) is configured to receive the elongated member (sidewall of member 72) of the valve head.
Regarding claim 18, wherein the pressure actuated pressure relief valve includes a tamper feature (where the tamper feature is the head 72 in the opened position, this indicates the valve has been tampered with).
Regarding claim 19, Tatera teaches a beverage vessel (Fig. 2 and Fig. 3) comprising a body (12); a pressure actuated pressure relief valve (70) disposed in the body (where the valve is disposed in the lid that is disposed in the body) and in fluidic communication with an exterior and interior of the beverage vessel, the beverage vessel containing, within the interior of the beverage vessel, a live beverage (where the vessel is used to contain a beverage).
Regarding claim 20, wherein the pressure actuated pressure relief valve further includes a biasing member (74) configured to actuate, in response to a pressure of a volume of gas produced by the live beverage within the interior of the beverage vessel (Fig. 3), to provide a pathway through which the volume of gas can travel to the exterior of the beverage vessel (Fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736